          Case 4:19-cv-05206-JST Document 34 Filed 12/09/19 Page 1 of 5




 1   JEAN E. WILLIAMS,
     Deputy Assistant Attorney General
 2
     SETH M. BARSKY, Section Chief
 3   MEREDITH L. FLAX, Assistant Chief
     COBY HOWELL, Senior Trial Attorney
 4
     MICHAEL R. EITEL, Senior Trial Attorney
 5   U.S. Department of Justice
     Environment & Natural Resources Division
 6   Wildlife & Marine Resources Section
 7   1000 S.W. Third Avenue
     Portland, OR 97204
 8   Phone: (503) 727-1023
 9   Fax: (503) 727-1117
     Email: coby.howell@usdoj.gov
10

11   Attorneys for Federal Defendants

12
                     IN THE UNITED STATES DISTRICT COURT
13             FOR THE NORTHERN DISTRICT OF CALIFORNIA (Oakland)
14

15

16    CENTER FOR BIOLOGICAL
      DIVERSITY, ET AL.,
17                                                  Case. No. 4:19-cv-05206-JST
18                        Plaintiffs,               STIPULATED ADMINISTRATIVE
                                                    MOTION TO EXCEED PAGE
19                               vs.                LIMITATIONS, BRIEFING
20                                                  SCHEDULE, AND PROPOSED
      DAVID BERNHARDT, ET AL.,
                                                    ORDER
21
                          Federal Defendants.
22

23

24
           Pursuant to Local Civil Rules 7-11 and 7-12, the parties stipulate to allow
25
     Federal Defendants to file a brief in support of their motion to dismiss that exceeds
26

27   the page limit provided in Local Civil Rule 7-4(b) by no more than five (5) additional

28   pages. The parties also stipulate to a briefing schedule for Federal Defendants’

                                                1
          Case 4:19-cv-05206-JST Document 34 Filed 12/09/19 Page 2 of 5




 1   motion. The parties stipulate to these variances from Local Rules for the following
 2
     reasons:
 3

 4         1. This Court has related three cases that challenge the U.S. Fish and
 5
     Wildlife Service (“FWS”) and National Marine Fisheries Service (“NMFS”)
 6
     regulations implementing the Endangered Species Act (“ESA”): Center for Biological
 7

 8   Diversity v. Bernhardt, 19-cv-5206 (N.D. Cal. Aug. 21, 2019); California v.

 9   Bernhardt, 19-cv-6013 (N.D. Cal., Sept. 25, 2019); Animal Legal Def. Fund v.
10
     Bernhardt, 19-cv-06812 (N.D. Cal., Oct. 21, 2019).
11

12         2.   Federal Defendants’ responses to the complaints in Center for Biological
13
     Diversity and California are due on December 6, 2019. See ECF 22. Federal
14
     Defendants’ response to the complaint in Animal Legal Def. Fund is not due until
15

16   January 3, 2020, but they intend to also respond to that complaint on December 6,
17
     2019. Federal Defendants’ responses will likely be motions to dismiss the three
18
     related complaints under Fed. R. Civ. P. Rule 12.
19

20
           3. Instead of filing three motions with separate memoranda, which could
21
     total 75 pages under Local Civil Rule 7-4(b), Federal Defendants seek to consolidate
22

23   their arguments into one memorandum for all three cases.

24
           4. In order to address all three complaints in one consolidated memorandum,
25

26   the parties stipulate to allowing Federal Defendants five (5) additional pages than

27   otherwise provided under the Local Rule for a total of no more than 30 pages.
28


                                               2
          Case 4:19-cv-05206-JST Document 34 Filed 12/09/19 Page 3 of 5




 1         5. In addition, briefing on the motion to dismiss will occur near and over the
 2
     holidays making review with the clients difficult. Thus, the parties stipulate to the
 3
     briefing schedule outlined below.
 4

 5
           6. The parties stipulates as follows:
 6

 7                 a. Federal Defendants’ motion to dismiss may exceed the page limit
 8   set forth by Local Civil Rule 7-4(b) by up to five additional pages with their motion
 9
     to dismiss.
10

11                 b. Plaintiffs’ opposition to Federal Defendants’ motion to dismiss is
12
     due no later than January 7, 2020.
13

14                 c. Federal Defendants’ reply in support of the motion to dismiss is due
15
     no later than January 24, 2020.
16

17

18
     DATED: December 3, 2019.
19
                                             Respectfully submitted,
20

21                                           JEAN E. WILLIAMS,
                                             Deputy Assistant Attorney General
22
                                             SETH M. BARSKY, Chief
23                                           MEREDITH L. FLAX, Assistant Chief

24                                           /s/ Coby Howell.
25                                           COBY HOWELL, Senior Trial Attorney
                                             U.S. Department of Justice
26                                           Environment & Natural Resources Division
27                                           Wildlife & Marine Resources Section
                                             MICHAEL R. EITEL, Senior Trial Attorney
28                                           U.S. Department of Justice
                                             Environment & Natural Resources Division
                                                3
          Case 4:19-cv-05206-JST Document 34 Filed 12/09/19 Page 4 of 5




 1                                           Wildlife & Marine Resources Section
                                             1000 S.W. Third Avenue
 2
                                             Portland, OR 97204
 3                                           Phone: (503) 727-1023
                                             Fax: (503) 727-1117
 4
                                             Email: coby.howell@usdoj.gov
 5
                                             Attorneys for Federal Defendants
 6

 7                                           By permission: /s/ Kristen Boyles
                                             KRISTEN L. BOYLES (CSBA # 158450)
 8                                           PAULO PALUGOD (NYBA # 5047964)
 9                                           [Admitted Pro Hac Vice]
                                             Earthjustice
10                                           705 Second Avenue, Suite 203
11                                           Seattle, WA 98104
                                             Ph: (206) 343-7340 | Fax: (206) 343-1526
12                                           kboyles@earthjustice.org
                                             ppalugod@earthjustice.org
13

14                                           ANDREA A. TREECE (CSBA # 237639)
                                             Earthjustice
15
                                             50 California Street, Suite 500
16                                           San Francisco, CA 94111
                                             Ph: (415) 217-2089 | Fax: (415) 217-2040
17                                           atreece@earthjustice.org
18
                                             Attorneys for Plaintiffs
19

20

21   * In compliance with Civil Local Rule 5-1(i), the filer of this document attests that
22
     all signatories listed have concurred in the filing of this document.
23

24

25                                   [PROPOSED] ORDER
26
     PURSUANT TO STIPULATION, IT IS SO ORDERED,
27

28
           December 9, 2019
     Dated____________________________:
                                                4
          Case 4:19-cv-05206-JST Document 34 Filed 12/09/19 Page 5 of 5




 1

 2
                                      ____________________________________________
 3
                                      The Honorable John S. Tigar
 4

 5                                    U.S. District Court Judge
 6

 7

 8

 9                              CERTIFICATE OF SERVICE

10        I hereby certify that I electronically filed the foregoing with the Clerk of the
11   Court using the CM/ECF system, which will send notification of such to the
     attorneys of record.
12

13

14

15
                                        /s/ Coby Howell
16                                      COBY HOWELL, Senior Attorney
17

18

19

20

21

22

23

24

25

26

27

28


                                                5
